Citation Nr: 9928116	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-01 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision by the VA RO which denied a compensable evaluation 
for bilateral hearing loss.  A personal hearing at the RO was 
held in May 1998.

The November 1997 RO decision also denied an increase in a 10 
percent rating for tinnitus.  The veteran filed a notice of 
disagreement with such decision, and a statement of the case 
was issued.  However, an issue of the rating for tinnitus is 
not on appeal, as the veteran did not file a substantive 
appeal on such issue and, moreover, he specifically withdrew 
his appeal of such issue at the time of the RO hearing.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.204 (1998).


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level III in the 
right ear and level I in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.85, Code 6100 (1998); 64 Fed. Reg. 
25202 (1999).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1968 to June 
1970.  Service and post-service medical records show 
bilateral hearing loss.  Service connection and a 
noncompensable rating have been in effect for such condition 
since the veteran's release from active service.

September 1997 VA outpatient records from an audiology clinic 
show that the veteran was evaluated for a hearing aid for his 
right ear.  

In October 1997, the veteran filed his current claim for a 
compensable rating for bilateral hearing loss.

On VA audiological examination in November 1997, testing 
revealed puretone thresholds in the right ear of 25, 40, 105, 
and 105 decibels at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  The average decibel threshold for the right 
ear was 69.  Puretone thresholds in the left ear were 10, 30, 
65, and 55 decibels at the same frequencies.  The average 
decibel threshold for the left ear was 40.  Speech 
recognition scores were 84 percent in the right ear and 96 
percent in the left ear.  

A private audiogram in January 1998 is in graph form and 
appears to depict similar decibel thresholds, although no 
speech discrimination results were reported.

During a May 1998 RO hearing, the veteran testified that his 
hearing loss has worsened since the original grant of service 
connection.  He said that he was fitted for a hearing aid in 
his right ear last year, but it did not work properly.  He 
stated that his hearing loss interfered with daily activities 
such as conversation.  




II.  Analysis

The veteran's claim for a compensable rating for bilateral 
hearing loss is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness. 38 C.F.R. § 4.85, 
Codes 6100 to 6110 (1998); 64 Fed.Reg. 25202 (1999).

The Board notes that regulations concerning the evaluation of 
hearing impairment were revised effective June 10, 1999, 
during the pendency of the veteran's appeal.  However, there 
were no material changes which would affect the outcome of 
his current claim.  In particular, the new regulations 
permit, in some circumstances, an alternative rating method 
based only on puretone averages, but the veteran's recent 
audiometric test results do not meet the standards for such 
rating method.  See 64 Fed.Reg. 25202 (1999).

The 1997 VA audiometric results included a right ear average 
decibel threshold (for the four frequencies) of 69, with 84 
percent speech discrimination; and a left ear average decibel 
threshold (for the four frequencies) of 40, with 96 percent 
speech discrimination.  These results correlate to auditory 
acuity numeric designation III in the right ear and auditory 
acuity numeric designation I in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI (1998); 64 Fed.Reg. 25202 (1999).  These 
numeric designations in combination correspond to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100 (1998); 64 Fed.Reg. 25202 (1999).  The 1998 private 
examination lacks all necessary information for rating, and 
also does not suggest a compensable degree of hearing loss.  
The fact that the veteran may wear hearing aids does not 
affect his rating, as the rating schedule makes a proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1998); 64 Fed.Reg. 25202 (1999).

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In the instant case, the application 
of the rating schedule to the test results clearly 
demonstrates that no more than a 0 percent schedular rating 
is warranted.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a compensable evaluation for 
bilateral hearing loss must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.  

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

